DORAN, J.
It appearing from the record that the opinion of this court,  filed March 29, 1955, affirming a conviction of “life imprisonment without possibility of parole” for the crime of kidnapping “with intent and for the purpose of committing robbery,” under section 209 of the Penal Code, was erroneously predicated upon said statute as it existed prior to 1951, prior to defendant’s alleged criminal acts, in which year it was amended, whereas said statute, as amended in 1951, does not make it an offense separate from robbery, to hold or detain a person for the purpose of committing robbery, good cause appearing, it is ordered that appellant’s motion to recall the remittitur as to Count II is granted and it is ordered that the judgment heretofore entered (on March 29, 1955) as to said Count II is vacated and set aside and the remittitur issued thereon (April 29, 1955) is recalled.
*60The appeal as to said Count II is ordered on calendar August 28, 1956, at 10 a. m., for consideration of an amended petition for rehearing as to the affirmance of the judgment rendered on said Count II.
White, P. J., and Fourt, J., concurred.
A petition for a rehearing was denied July 23, 1956, and respondent’s petition for a hearing by the Supreme Court was denied August 8, 1956.